Title: [Diary entry: 8 April 1787]
From: Washington, George
To: 

 Sunday 8th. Mercury at 46 in the Morning—58 at Noon and 56 at Night. Wind Southerly, and Morning a little lowering—About 11 Ock. it began to rain moderately, and continued to do so 15 or 20 Minutes when it ceased and cleared. About Sun down a slight cloud arose in the So. Wt. quarter from whence proceeded a pretty heavy shower for a few minutes which seemed to discharge a good deal of rain for the time. Mrs. Stuart and her daughters Betcy & Patcy Custis came here to dinner and stayed all Night. At home all day.